DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 This Office Action is responsive to the preliminary amendment field 06/03/2019.  Claims 1-23, of which claims 1 and 20 are independent, were pending in this application and have been considered below.

Priority
	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/EP2019/060946 dated 04/29/2019.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 06/03/2019 and 01/15/2020 have been considered and made of record by the examiner.



Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1-2 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2013/0202058 Al to Asplund et al.

Regarding claim 1, Asplund et al. disclose a method (Abstract: Fig. 3) for transmission of reference signals (¶[0016]: The second precoder is optionally arranged to map all data stream pilot signals to each physical antenna port associated with the plurality of physical antennas: ¶[0044]: Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports.), the method being performed by a terminal device (¶[0011] MIMO to be used on the uplink (from the user device to the base station), where the user device is able to transmit using multiple antennas; ¶[0073]: the proposed invention is ... for a MIMO uplink with different implementation constraints on a small form factor type of user device; ¶[0074]: FIG. 1 illustrates a user device 9), the terminal device  being configured for codebook based precoding (Fig. 3: MIMO precoder 7) and comprising at least two physical antenna ports (Fig. 3: Physical antenna ports P1 and P2), the method comprising: transmitting, in all physical antenna port (¶[0044]: Physical antenna ports P1, P2), as many uplink reference signals (Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports. A common precoder 8 [c11 c12 ; c21 and c22] provides a mapping from virtual antenna ports v 1 , v2 to physical antenna ports P1, P2) as there are physical antenna ports (2 Physical antenna ports P1, P2) in total.  

Regarding claim 20, Asplund et al. disclose a terminal device (¶[0011] MIMO to be used on the uplink (from the user device to the base station), where the user device is able to transmit using multiple antennas; ¶[0073]: the proposed invention is ... for a MIMO uplink with different implementation constraints on a small form factor type of user device; ¶[0074]: FIG. 1 illustrates a user device 9) for transmission of reference signals (¶[0016]: The second precoder is optionally arranged to map all data stream pilot signals to each physical antenna port associated with the plurality of physical antennas; ¶[0044]: Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports.), the terminal device being configured for codebook based precoding (Fig. 3: MIMO precoder 7) and comprising at least two physical antenna ports (Fig. 3: Physical antenna ports P1 and P2), the terminal device further comprising processing circuitry (¶[0074]: A microprocessor 18 controls the operation of a MIMO precoder 7 and a common precoder 8 as described above) , the processing circuitry being configured to cause the terminal device  to transmit, in all physical antenna port (¶[0044]: Physical antenna ports P1, P2), as many uplink reference signals (Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports. A common precoder 8 [c11 c12 ; c21 and c22] provides a mapping from virtual antenna ports v 1 , v2 to physical antenna ports P1, P2) as there are physical antenna ports (2 Physical antenna ports P1, P2)  in total.  

Regarding claim 21, Asplund et al. disclose a terminal device (¶[0011] MIMO to be used on the uplink (from the user device to the base station), where the user device is able to transmit using multiple antennas; ¶[0073]: the proposed invention is ... for a MIMO uplink with different implementation constraints on a small form factor type of user device; ¶[0074]: FIG. 1 illustrates a user device 9) for transmission of reference signals (¶[0016]: The second precoder is optionally arranged to map all data stream pilot signals to each physical antenna port associated with the plurality of physical antennas; ¶[0044]: Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports.), the terminal device  being configured for codebook based precoding (Fig. 3: MIMO precoder 7) and comprising at least two physical antenna ports (Fig. 3: Physical antenna ports P1 and P2), the terminal device further comprising: a transmit module (¶[0074]: A microprocessor 18 controls the operation of a MIMO precoder 7 and a common precoder 8 as described above) configured to transmit, in all physical antenna port , as many uplink reference signals (Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports. A common precoder 8 [c11 c12 ; c21 and c22] provides a mapping from virtual antenna ports v 1 , v2 to physical antenna ports P1, P2) as there are physical antenna ports (2 Physical antenna ports P1, P2) in total. 
 
Regarding claim 23, Asplund et al. disclose a computer program product comprising a non-transitory computer readable medium storing a computer program (¶[0074]: memory 19 in the form of a computer readable medium is also provided. A program 20 is stored in the memory.) , the computer program comprising computer code which, when run on processing circuitry (Fig. 3: MIMO precoder 7) of a terminal device (¶[0011] MIMO to be used on the uplink (from the user device to the base station), where the user device is able to transmit using multiple antennas; ¶[0073]: the proposed invention is ... for a MIMO uplink with different implementation constraints on a small form factor type of user device; ¶[0074]: FIG. 1 illustrates a user device 9) being configured for codebook based precoding (Fig. 3: MIMO precoder 7)  and comprising at least two physical antenna ports (Fig. 3: Physical antenna ports P1 and P2), causes the terminal device  to: transmit, in all physical antenna port (¶[0044]: Physical antenna ports P1, P2), as many uplink reference signals (Pilot signals sent on the Common Pilot Channel (P-CPICH) and the Secondary Common Pilot Channel (S-CPICH) are added to the virtual antenna ports. A common precoder 8 [c11 c12 ; c21 and c22] provides a mapping from virtual antenna ports v 1 , v2 to physical antenna ports P1, P2) as there are physical antenna ports (2 Physical antenna ports P1, P2)  in total.

Regarding claims 2 and 22, Asplund et al. disclose as stated above. Asplund et al. also disclose wherein the terminal device  is, according to the codebook based precoding, configured to use a codebook comprising antenna selection precoders, antenna pair (Fig. 3: MIMO precoder 7; Common precoder 8; full linear precoder with phase shift control described from line 8 of ¶[0044] to line 9 of ¶[0049]). 

Regarding claim 12, Asplund et al. disclose as stated above. Asplund et al. also disclose  wherein each physical antenna port is operatively connected, via its own power amplifier, to only a single antenna element or an array of at least two antenna elements (Fig. 3: power amplifiers 10 and 11; ¶[0055]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections  at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2013/0202058 Al to Asplund et al. in view of U.S. Patent Application Publication No. US 20200220592 A1 to Ryu et al.

Regarding claims 4-10, Asplund et al. disclose as stated above except for expressly teaching the additional features.  

However, the additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in 

AP1= SRS1 + SRS2     for M=2

and, 

AP2= α.SRS1 - α.SRS2 for M=2

which means transmitting, in all physical antenna port, as many uplink reference signals as there are physical antenna ports in total, as disclosed by Asplund et al.  in rejected claim 1.  The coefficient of “α=1” versus “0<α<1”, also recited in claims 9-10, suggest full as opposed to partial power, as discussed by Erricson in rejection of claims 15-16. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention (at the time the invention was made), to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable .

	Claims 3, 14, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2013/0202058 Al to Asplund et al. in view of U.S. Patent Application Publication No. US 20200220592 A1 to Ryu et al.

Regarding claim 3, Asplund et al. disclose as stated above except for expressly teaching the additional features.  
 
Ryu et al., in the same field of endeavor, disclose each physical antenna port  has its own transmit radio chain (Fig. 2) and the terminal device  is configured to control relative phase of the transmit radio chains (¶[0070]: if the UE can transmit coherently over all antenna ports (e.g., the UE can control relative phases between all transmit chains), then a fully coherent precoding matrix can be used). It is desirable to enhance quality of uplink and downlink communication channels. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Ryu et al. with the system and method of Asplund et al.  in order to provide advantages that include improved communications between access points and stations in a wireless network, as suggested by Ryu et al. (¶[0006]).

Regarding claim 14, Asplund et al. disclose as stated above except for expressly teaching the additional features.

Ryu et al., in the same field of endeavor, disclose obtaining an indication from a radio access network node for the terminal device  to transmit the uplink reference signals, and wherein the reference signals are transmitted in response thereto (¶[0081]:the transmission and reception of signals by the BS in operations 800; ¶[0082]: The operations 800 may begin, at 805, by receiving an indication from a UE of one or more precoders for uplink transmission). It is desirable to enhance quality of uplink and downlink communication channels. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Ryu et al. with the system and method of Asplund et al.  in order to provide advantages that include improved communications between access points and stations in a wireless network, as suggested by Ryu et al. (¶[0006]).  

Regarding claim 17, Asplund et al. disclose as stated above except for expressly teaching the additional features.
Ryu et al., in the same field of endeavor, disclose wherein the uplink data is transmitted on a physical uplink shared channel, PUSCH (¶[0050] at UE 120a, a transmit processor 264 may receive and process data ( e.g., for the physical uplink shared channel (PUSCH)) from a data source 262). It is desirable to enhance quality of uplink and downlink communication channels. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Ryu et al. with the system and method of Asplund et al.  in order to provide advantages that include improved communications between access points and stations in a wireless network, as suggested by Ryu et al. (¶[0006]).

Regarding claim 18, Asplund et al. disclose as stated above except for expressly teaching the additional features.
Ryu et al., in the same field of endeavor, disclose wherein the uplink reference signals are transmitted over the 5G New Radio, NR, air interface (¶[0042]: FIG. 1 illustrates ... the wireless communication network 100 may be a New Radio (NR) or 5G network). It is desirable to enhance quality of uplink and downlink communication channels. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Ryu et al. with the system and method of Asplund et al.  in order to provide advantages that include improved communications between access points and stations in a wireless network, as suggested by Ryu et al. (¶[0006]).  

Regarding claim 19, Asplund et al. disclose as stated above except for expressly 
Ryu et al., in the same field of endeavor, disclose wherein the uplink reference signals are sounding reference signals, SRS (¶[0050]: at UE 120a, a transmit processor 264 ... generate reference symbols for a reference signal ( e.g., for the sounding reference signal (SRS)); ¶[0057]: sounding reference signal (SRS) transmissions by the UE). It is desirable to enhance quality of uplink and downlink communication channels. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Ryu et al. with the system and method of Asplund et al.  in order to provide advantages that include improved communications between access points and stations in a wireless network, as suggested by Ryu et al. (¶[0006]).  

	Claim 13 and 15-16 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2013/0202058 Al to Asplund et al. in view of U.S. Patent Application Publication No. US 20200220592 A1 to Ryu et al. and further in view of 3GPP TSG RAN WG1 Meeting #9-bis (R1-1904847), Ericsson, "On full power UL transmission", Xi'an, China. Apnl 8th, 2019 (see IDS filed on 01/15/2020), Ericsson, hereinafter.

Regarding claim 13, Asplund et al. in view of Ryu et al. disclose as stated above except 

Ericsson, in the same field of endeavor, discloses wherein the antenna element or array of at least two antenna elements of at least two of the physical antenna ports  are arranged at the terminal device  to point in at least two mutually different pointing directions (lines 4-11 of page2 of In what follows, performances are compared for four different UE antenna configurations, two configurations with two TX chains and two configurations with four TX chains, illustrated in the Figur·e 2 ... The right side antenna configurations are referred to as "2TX Directional UE" and "4TX Directional UE" and consist of two respective four directional antenna elements pointing in opposite directions (away from each other).). It is desirable to have full power transmission for PUSCH. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Erricson with the system and method of Asplund et al.  in view of Ryu et al. in order to use the various UE antenna arrangement for achieving UE Uplink MIMO enhancement, as suggested by Ericsson (section 4.1.1)   

Regarding claim 15, Asplund et al. in view of Ryu et al. disclose as stated above except for expressly teaching the additional features.

Ericsson, in the same field of endeavor, discloses obtaining an indication of higher path gain being experienced in one of the physical antenna ports  than in the remaining physical antenna ports , and wherein the uplink reference signals are transmitted in response thereto (line 40 of page 1 to line 2 of page 2: the different antenna arrangements within a UE will experience channels with low or no correlation, for example due to radiation patterns pointing in different directions, large separation between the antenna arrangements or orthogonal polarizations … each antenna element has a radiation pattern gain of 7 dBi; lines 8-12 of page 15: for the case of directional antennas at the UE, the gains from using a non-coherent UE with option 3 are larger than if one would use a coherent UE utilizing the coherent rel-15 codebook. This can be explained from the fact that there will be a set of "dominating ports" and the UE is then able to redistribute all its power to these ports this will be beneficial for system performance). It is desirable to have full power transmission for PUSCH. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Erricson with the system and method of Asplund et al.  in view of Ryu et al. in order to use the various UE antenna arrangement for achieving UE Uplink MIMO enhancement, as suggested by Ericsson (section 4.1.1)   

Regarding claim 16, Asplund et al. in view of Ryu et al. and further in view of Ericsson 

Ericsson also discloses transmitting, in only the physical antenna port  experiencing the higher path gain, uplink data (line 40 of page 1 to line 2 of page 2: the different antenna arrangements within a UE will experience channels with low or no correlation, for example due to radiation patterns pointing in different directions, large separation between the antenna arrangements or orthogonal polarizations … each antenna element has a radiation pattern gain of 7 dBi; lines 8-12 of page 15: for the case of directional antennas at the UE, the gains from using a non-coherent UE with option 3 are larger than if one would use a coherent UE utilizing the coherent rel-15 codebook. This can be explained from the fact that there will be a set of "dominating ports" and the UE is then able to redistribute all its power to these ports this will be beneficial for system performance) {Erricsson discloses redistribution of all its in power among the set of dominating ports, impliedly suggesting transmitting only through antenna ports with higher path gain (i.e., dominant ports}. It is desirable to have full power transmission for PUSCH. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Erricson with the system and method of Asplund et al.  in view of Ryu et al. in order to use the various UE antenna arrangement for achieving UE Uplink MIMO enhancement, as suggested by Ericsson (section 4.1.1)   

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of 

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631